Citation Nr: 0031548	
Decision Date: 12/04/00    Archive Date: 12/12/00

DOCKET NO.  99-05 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a neck condition.

2.  Entitlement to service connection for a left shoulder 
condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Associate Counsel
INTRODUCTION

The veteran served on active duty from January 1976 to 
November 1996.  His claims come before the Board of Veterans' 
Appeals (Board) on appeal from an August 1997 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Louisville, Kentucky.


REMAND

The veteran is seeking service connection for a neck and left 
shoulder condition as a result of wearing a heavy helmet and 
a flack jacket during his twenty years in the United States 
Marine Corps.  The veteran may be awarded service connection 
by showing that he currently has a disability resulting from 
a disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2000).  Service connection may be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000). 

A review of the record discloses that additional development 
is needed prior to adjudication by the Board.  A recent 
amendment to 38 U.S.C.A. § 5107 (West 1991) states that the 
Secretary shall assist a claimant in developing all facts 
pertinent to a claim for benefits, and shall provide a 
medical examination when such examination may substantiate 
entitlement to the benefits sought.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Secretary may decide a claim without providing 
assistance when no reasonable possibility exists that such 
assistance will aid in the establishment of entitlement.  Id.  
The new amendment thus eliminates the requirement that a 
claim be well grounded before VA's duty to assist is 
triggered. 

In this case, the evidence indicates that an orthopedic 
examination may possibly aid in the establishment of 
entitlement to service connection for a neck and left 
shoulder condition, thereby triggering the duty to assist.  
Id.  The RO denied service connection for each of these 
claimed conditions on the basis that no medical evidence 
attributed the veteran's complaints of pain to a current 
disability.  At a VA general medical examination in April 
1997, the veteran explained that he suffered from pain in his 
neck and left shoulder which began in service.  Physical 
examination, however, showed no abnormalities except for some 
crepitus of the left shoulder.  An MRI of the neck and left 
shoulder was unremarkable.  The diagnoses included "left 
shoulder crepitus without limitation in range of motion" and 
"history of neck and left shoulder discomfort without 
evidence of neck restriction in range of motion." 

Although the VA examiner did not attribute the veteran's 
complaints of pain to a specific disability, evidence of 
record indeed suggests that the veteran suffers from a neck 
and left shoulder condition.  The veteran was treated by 
several chiropractors for complaints of neck and left 
shoulder pain.  In an August 1996 letter, Dr. David Melendez 
of Gold Coast Chiropractic Center stated that he had treated 
the veteran in April 1995 for complaints of pain in his neck 
and low back.  Dr. Melendez's examination of the veteran 
revealed multiple vertebral misalignments and muscular spasm 
in the cervical and thoracic spine, causing a restricted 
range of motion.  Radiographs showed severe misalignments and 
subluxations.  Dr. Melendez diagnosed the veteran as having 
lumbar subluxation, cervical subluxation, and disc 
displacement without myelopathy.  In addition, Andrew W. 
Specht, D.C., also submitted clinical reports dated from 1995 
to 1996 showing treatment for the veteran's sciatic pain 
involving the neck and left shoulder, with no diagnosis 
provided.

Leonid Macheret, M.D., submitted a July 1998 letter stating 
that he had examined the veteran and was familiar with his 
medical history.  Dr. Macheret then indicated that the 
veteran's pain involving the neck, shoulder, low back, and 
left leg were directly related.  He added that this 
combination was usually related to physical activity, 
especially certain military activities, as documented in 
several professional medical journals.  Dr. Macheret, 
however, did not attribute the veteran's pain to a specific 
disability.  An MRI performed at Good Samaritan Hospital in 
March 2000 revealed pathology of the veteran's lumbar spine.  
Although the veteran's cervical spine was not examined at 
that time, the admitting diagnosis included cervical spinal 
stenosis.  Evidence submitted to the Board in November 2000 
includes a March 2000 medical report from Group Health 
Associates in which Marc Orlando, M.D. opined, in pertinent 
part, that the veteran's chronic neck pain was related to 
cervical spondylosis and myofascial pain.  He also indicated 
that the veteran had a prior military history with some high 
impact activities that could have contributed to the 
veteran's current condition.  The Board notes, however, that 
Dr. Orlando discussed several conditions in this statement 
and it is not entirely clear if he was referring to the 
cervical spine disorder specifically.

The record does not contain medical evidence which attributes 
the veteran's complaints of neck and left shoulder pain to 
service based on a review of the evidentiary record.  
Nevertheless, evidence shows ongoing treatment for neck and 
left shoulder pain and there is current evidence of cervical 
spine pathology.  The Board notes further that the veteran 
has also testified that he did not think that he necessarily 
had separate joint pathology related to his left shoulder, 
but that the pain and numbness in his cervical spine produced 
such symptoms in his left shoulder.  Based on the foregoing, 
and in light of the recent amendment concerning the duty to 
assist, the veteran should be afforded an orthopedic 
examination to determine whether he currently suffers from a 
neck and left shoulder disability, and, if so, whether either 
condition is related to service. 

The Board also notes that in November 2000, the veteran's 
spouse submitted a statement to the Board which includes a 
chronological list of medical care received by the veteran 
between January 1984 and September 1996.  The RO should 
ensure that the duty to assist as well as the notification 
and documentation procedures set forth in the recent 
statutory changes are accomplished.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should undertake all necessary 
action to obtain and associate with the 
claims file all outstanding records of 
pertinent medical treatment of the 
veteran's neck and left shoulder.  If any 
requested records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.  
The RO should ensure that the 
notification and documentation 
requirements mandated by the Veterans 
Claims Assistance Act of 2000 are met.

2.  The RO should arrange for the veteran 
to undergo a VA orthopedic examination to 
determine whether he currently suffers 
from a neck or left shoulder condition, 
and, if so, the likelihood that such 
condition(s) is related to service.  The 
claims folder should be provided to the 
examiner for his or her review in 
connection with the examination.  All 
necessary tests and evaluations should be 
performed, and the examiner should not 
render a final opinion until after 
receipt of all test results.  Following a 
review of the veteran's claims file, 
completion of the examination, and 
receipt of all test results, the examiner 
should determine whether the veteran's 
complaints of pain involving his neck and 
left shoulder can be attributed to any 
diagnosed condition.  If so, the examiner 
should state whether any such condition 
is at least as likely as not related to 
the veteran's period of military service.  
All pertinent clinical findings and the 
complete rationale for all opinions 
expressed should be set forth in a 
typewritten report. 

3.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.  Further, 
the RO also is requested to review the 
entire file and undertake any additional 
development necessary to comply with the 
Veterans Claims Assistance Act of 2000.

4.  After undertaking any additional 
development deemed appropriate, and 
giving the veteran full opportunity to 
supplement the record, the RO should then 
adjudicate the veteran's claims of 
entitlement to service connection for a 
neck and left shoulder condition.  If any 
benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and be afforded the 
applicable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional evidence.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  No 
action is required of the veteran until he is notified.  The 
veteran has 
the right to submit additional evidence and argument on each 
matter the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


